t c memo united_states tax_court nikkia c wilson petitioner v commissioner of internal revenue respondent docket no 17554-10l filed date suzanne a ascher for petitioner james p a caligure for respondent memorandum opinion goeke judge petitioner seeks review of respondent’s determination to proceed with a proposed levy to collect income_tax liabilities for tax years and the issue for decision is whether respondent abused his discretion in sustaining the levy action for the reasons stated herein we hold that respondent did not abuse his discretion with respect to petitioner’s income_tax liabilities and sec_6651 and d additions to tax however we do not sustain respondent’s collection action for the sec_6651 and and additions to tax background the parties submitted this case fully stipulated under rule petitioner resided in new york at the time she filed her petition petitioner timely filed her and individual income_tax returns reporting tax due for both years but failed to have an adequate amount of federal tax withheld for either year or otherwise to pay the reported liabilities 1respondent also vaguely references the tax_year on the second page of the notice_of_determination but does not argue anywhere in the record that petitioner owes tax for that year in response petitioner asserts in the petition that she does not owe any_tax for the tax_year accordingly we find that the tax_year is not in dispute in this proceeding 2unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent made an assessment for both years for the unpaid tax penalties and interest collectively tax_liability and issued petitioner a notice_and_demand for payment on date for the tax_year and on date for the tax_year after petitioner either refused or neglected to pay the tax_liability respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy on date the final notice_of_intent_to_levy stated that petitioner owed dollar_figure for her and tax years 2006--dollar_figure income_tax_liability dollar_figure in interest and dollar_figure in additions to tax and 2007--dollar_figure income_tax_liability dollar_figure in interest and dollar_figure in additions to tax 3respondent and petitioner incorrectly refer to additions to tax under sec_6651 and sec_6654 as penalties accordingly references to penalties in various places in the record should be to additions to tax under sec_6651 and sec_6654 references in this opinion to additions to tax relate to one or more as appropriate petitioner does not seek abatement of interest moreover the record is replete with inconsistent references to the additions to tax the final notice_of_intent_to_levy indicated that the additions to tax were assessed pursuant to sec_6651 and and d however respondent’s account transcript references additions to tax for not pre-paying tax and late payment of tax furthermore the notice_of_determination simply references penalties and interest and respondent’s brief references additions to tax under sec_6651 and sec_6654 4all amounts are rounded to the nearest dollar i request for collection_due_process_hearing petitioner requested a collection_due_process cdp hearing by timely filing form request for a collection_due_process or equivalent_hearing respondent’s appeals officer received petitioner’s cdp hearing request on date the cdp hearing request sought the abatement of the additions to tax an offer-in-compromise and an installment_agreement because the levy action and additions to tax are a hardship and burden in this recession petitioner cannot fully pay the tax_liability and petitioner has reasonable_cause for the abatement of the additions to tax moreover the cdp request indicated that respondent should contact petitioner’s representative suzanne a ascher ii offer-in-compromise on date the appeals officer received petitioner’s offer-in- compromise oic petitioner stated two reasons for the oic doubt as to collectibility--petitioner has insufficient assets and income to pay the tax_liability and alternatively effective tax administration--petitioner has sufficient assets to pay the tax_liability amount but because of exceptional circumstances requiring full payment would cause economic hardship or would be unfair and inequitable in support of petitioner’s assertions she submitted a form 433a collection information statement for wage earners and self-employed individuals cis petitioner reported inter alia the following information on her cis monthly income of dollar_figure two dependents dollar_figure per month for child and dependent care expenses and a dollar_figure monthly loan payment9 for a chevy trailblazer petitioner offered to pay dollar_figure in compromise of the tax_liability moreover the oic indicates that the dollar_figure offer is also in compromise for tax_liabilities relating to petitioner’s and tax yearsdollar_figure petitioner did not submit a deposit payment with the oic 5while respondent’s oic case history listing makes several references to information provided in petitioner’s form 433a the form is not included in the record 6petitioner provided pay stubs in support of her claimed monthly income the pay stubs also indicate that petitioner had a sec_401 plan with verizon 7petitioner’s and income_tax returns report only one exemption 8the child and dependent care expenses were supported by a statement from a third party claiming that she receives dollar_figure per week from petitioner for caring for petitioner’s child 9in another section of the cis petitioner claimed the monthly payment on the loan for the chevy trailblazer is dollar_figure petitioner did not provide support for the monthly loan payment or the associated loan balance with the cis 10there is no information in the record explaining petitioner’s tax years iii appeals officer’s calculations in response to petitioner’s cis the appeals officer made two sets of calculations on the basis of different assumptions to determine whether to accept or reject the oic one calculation considered all of the expense information petitioner provided favorable calculation and the other calculation less favorable calculation disallowed some of petitioner’s claims for lack of supporting documentation moreover the appeals officer determined that petitioner’s gross monthly income was dollar_figure and used that figure in both calculations the favorable calculation assumed among other things a two-person household dollar_figure per month for medical_expenses dollar_figure per month for child care expenses and dollar_figure per month for transportation the less favorable calculation disallowed petitioner’s unsupported claims--it assumed only a one-person household and it did not consider child care expenses or transportation_expenses under both calculations the appeals officer determined that petitioner could fully pay the tax_liability without economic hardship moreover because petitioner failed to support certain claims on her cis the appeals officer provided petitioner with a calculation worksheet showing how she arrived at the less favorable calculation as a result of the less favorable calculation the appeals officer determined that petitioner had net equity in assets of dollar_figure net monthly income of dollar_figure and a reasonable collection potential of dollar_figure around date the appeals officer recommended rejection of petitioner’s oic because petitioner failed to demonstrate that paying the tax_liability in full would cause her economic hardship iv the settlement officer a settlement officer was then assigned to petitioner’s cdp hearing the settlement officer sent petitioner a letter dated date regarding petitioner’s oic for the through tax years the letter indicated that petitioner’s tax_liability as of date was dollar_figure moreover the letter indicated that the settlement officer reviewed petitioner’s file and agreed with the appeals officer’s decision to reject petitioner’s oic and determined on the basis of petitioner’s last filed income_tax return that petitioner’s monthly income was dollar_figure furthermore the settlement officer requested that petitioner provide the following documentation her form_w-2 wage and tax statement 11it is unclear from the record whether the dollar_figure tax_liability includes petitioner’s tax years or relates only to petitioner’s tax years support for dollar_figure of monthly transportation_expenses support for a loan balance on her sec_401 plan account with verizon and support for dollar_figure of monthly child and dependent care expenses the settlement officer’s letter concludes if you wish to continue with the appeals process and have additional information that you would like to be considered contact me by if i do not hear from you or receive any additional information i will make my final_determination based on the current contents of your file on date ms ascher responded to the settlement officer’s request by faxing the following a cover letter explaining petitioner’s request for an oic petitioner’s form_w-2 reporting dollar_figure of wages for federal_income_tax purposes petitioner’ sec_2010 pay stub from verizon reporting dollar_figure of wages earned as of date a billing statement from gmac financial services supporting monthly automobile payments of dollar_figure a signed letter from mary holmes stating that petitioner pays ms holmes dollar_figure per week for childcare services and a fidelity statement supporting petitioner’s sec_401 plan_loan balance of dollar_figure the cover letter requests that the settlement officer reconsider petitioner’s oic and the abatement of the additions to tax because requiring full payment of the tax_liability would cause petitioner economic hardship as she is a single mother in new york city with no means of support beyond her verizon salary and the economy is in recession moreover the cover letter suggests that petitioner’ sec_2010 pay stub should be used to calculate her gross monthly income essentially because of poor economic conditions which to ms ascher’s understanding have led to cutbacks and job layoffs at verizon finally the cover letter requests an installment_agreement if the oic is not granted on date the settlement officer reviewed the faxed information and determined that petitioner’s gross monthly income was dollar_figure net equity in assets was dollar_figure and net monthly income was dollar_figure he concluded that petitioner could fully pay the tax_liability and therefore determined that petitioner’s oic should be denied moreover the settlement officer found that petitioner’s status as a single mother did not meet the criteria for penalty abatement or efficient tax_administration thereafter the settlement officer left a voicemail with ms ascher reporting his findings and offering an installment_agreement requiring dollar_figure monthly payments over years the following day ms ascher left a voicemail with the settlement officer stating that she wanted petitioner’s additions to tax abated and that the settlement officer should correct his findings by adjusting the national standard expenses and health insurance expenses for two people the settlement officer recalculated petitioner’s asset equity table and income-expense table and decided to deny petitioner’s oic as a collection alternative on date he secured approval to close the cdp hearing on date v the notice_of_determination on date respondent’s appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for tax years and the notice_of_determination indicated inter alia that petitioner’s reasonable collection potential was dollar_figure and that with the best information available the requirements of various applicable law or administrative procedure have been met petitioner timely petitioned this court for review of the notice_of_determination i introduction discussion sec_6330 requires that written notice be given to a person upon whose property the secretary intends to levy to collect an unpaid tax taxpayer advising him of the amount of the unpaid tax and of his right to a hearing at a cdp hearing a taxpayer may raise any relevant issue relating to the collection action including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute the liability sec_6330 the underlying tax_liability refers to the tax imposed under the internal revenue laws including additions to tax penalties and statutory interest see 122_tc_384 115_tc_329 watchman v commissioner tcmemo_2012_113 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account whether the requirements of applicable law and administrative procedure have been met any issues the taxpayer raised and whether the collection action balances the need for efficient collection of tax with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 once the appeals_office has issued a notice_of_determination regarding the disputed collection action sec_6330 allows the taxpayer to seek review in the tax_court where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_176 however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 in reviewing for abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of appeals 118_tc_488 see also sec_301_6330-1 q a- f3 proced admin regs an abuse_of_discretion occurs when the appeals officer’s determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir ii petitioner’s contentions petitioner argues that respondent abused his discretion because he did not give fair consideration to all of the financial information provided to him in attempts to establish an oic installment_agreement and abatement of the additions to tax and respondent abused his discretion by prematurely concluding the cdp hearingdollar_figure as discussed infra petitioner has provided 12petitioner also argues that respondent abused his discretion by not providing petitioner with an asset equity table and income-expense table petitioner does not continued minimal support for her assertions and has failed to make any credible arguments however we do not sustain respondent’s collection action with regard to the assessments of additions to tax under sec_6651 and sec_6654 iii additions to tax we review the commissioner’s determination of additions to tax de novo sego v commissioner t c pincite goza v commissioner t c pincite- the commissioner has the burden of production with respect to a taxpayer’s liability for any addition_to_tax sec_7491 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see 116_tc_438 once the commissioner has satisfied his initial burden the burden then shifts to the taxpayer to produce evidence to show that the irs determination is incorrect or that reasonable_cause or good_faith should excuse the addition_to_tax sec_6651 and see also rule a higbee v commissioner t c pincite continued cite any authority for this assertion nor have we found any law requiring respondent to unilaterally produce these documents moreover petitioner did not request either of these documents throughout the hearing accordingly we fail to see the merit in this argument a sec_6651 respondent asserts that petitioner is liable for sec_6651 additions to tax sec_6651 provides for additions to tax for failure_to_file any return on the date described therefor unless such failure is due to reasonable_cause and not willful neglect the parties stipulated that petitioner’s and tax returns were timely filed moreover sec_6651 additions to tax were not assessed nor were they mentioned in the notice_of_intent_to_levy or the notice of determinationdollar_figure for the foregoing reasons we hold that sec_6651 addition_to_tax is not applicable in this case b sec_6651 and d sec_6651 imposes an addition_to_tax for failure to pay the amount of tax_shown_on_the_return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6651 applies only if an amount of tax is shown on a return 127_tc_200 aff’d 521_f3d_1289 10th cir sec_6651 increases the rate at which 13the sec_6651 additions to tax were first mentioned in respondent’s brief additions to tax are imposed under sec_6651 from to after the expiration of the period prescribed under sec_6651 petitioner concedes that she did not pay the tax due shown on her and tax returns on or before the prescribed dates therefore respondent satisfied his burden of production with respect to the sec_6651 and d additions to tax petitioner has failed to show reasonable_cause for her failure to pay the tax due a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that she exercised ordinary business care and prudence in providing for payment of her tax_liability but nevertheless either was unable to pay the tax or would suffer undue_hardship if she paid on the due_date sec_301_6651-1 proced admin regs petitioner asserts that she is a single mother living in new york in tough economic times without more this assertion is insufficient to support a finding that petitioner was unable to pay the or tax or that paying the tax would have caused economic hardship consequently petitioner has not met her burden of persuasion and respondent’ s determinations are sustained with regard to the sec_6651 and d additions to tax c sec_6651 sec_6651 imposes an addition_to_tax for failure to pay any amount not shown but required to be shown on a return including an assessment made pursuant to sec_6213 within days of notice_and_demand according to the account transcripts petitioner reported tax due of dollar_figure and dollar_figure on her and tax returns respectively there is no indication in the record that petitioner was required to report any additional tax on either return therefore respondent has not met his burden of production with regard to the sec_6651 additions to tax accordingly we do not sustain respondent’s collection action with respect to the sec_6651 additions to tax d sec_6654 sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 the total required_annual_payment is generally equal to the lesser_of of the tax shown for the subject taxable_year or of the tax shown on the taxpayer’s return for the preceding year sec_6654 and ii furthermore the sec_6654 addition_to_tax is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 in order to satisfy his burden of production respondent at a minimum must establish that petitioner was required to make an annual payment see sec_7491 sec_6654 wheeler v commissioner t c pincite respondent introduced evidence that petitioner had income_tax liabilities of dollar_figure and dollar_figure for and respectively this evidence is sufficient to permit this court to make the analysis required by sec_6654 for both and however in order to permit this court to make the analysis required by sec_6654 and to conclude that respondent has met his burden of producing evidence that petitioner had a required_annual_payment for respondent also had to introduce evidence showing the amount of tax due for the tax_year see wheeler v commissioner t c pincite respondent did not do so accordingly respondent has not met his burden of production for the sec_6654 addition_to_tax for the tax_year conversely because respondent introduced evidence of petitioner’s and tax_liabilities respondent has met his burden of production with regard to the sec_6654 addition_to_tax for petitioner’s tax_year notwithstanding our findings with regard to the burden of production we do not sustain respondent’s collection action with regard to the sec_6654 additions to tax for and because respondent failed to provide petitioner with adequate notice of the sec_6654 assessments a clear record of relevant transactions is very important in a sec_6330 court_proceeding see 381_f3d_41 2d cir vacating and remanding tcmemo_2002_312 barnes v commissioner tcmemo_2010_30 many documents in the stipulated record of petitioner’s account are full of abbreviations alphanumeric codes dates and digits that are indecipherable and unintelligible without additional explanation the notice_of_intent_to_levy states that penalties were assessed for late payment under sec_6651 and and d --it does not mention any additions to tax under sec_6654 the notice_of_determination states that respondent assessed penalty and interest for the and tax years the only document in the record ostensibly indicating the assessment of sec_6654 additions to tax is referenced in the account transcripts as a penalty for not prepaying tax which was not provided to petitioner until after she petitioned this court consequently it appears that petitioner was not afforded the opportunity to dispute the assessment of the sec_6654 additions to tax throughout the entire cdp hearing furthermore petitioner bears the burden of persuading us that respondent’s determination of an addition_to_tax is incorrect see higbee v commissioner t c pincite we do not believe petitioner was afforded the opportunity to do so in the circumstances before us petitioner was put on notice of the assessments of additions to tax under sec_6651 and and d in the notice_of_intent_to_levy after she filed her petition respondent provided petitioner with her account transcript that would presumably provide information about respondent’s assessments of additions to tax listed in the notice_of_intent_to_levy instead the account transcript arguably made things worse--it is littered with numeric codes with no corresponding explanation refers to a multitude of account transactions and does not provide statutory support for any of the assessments the only mention of sec_6654 was in respondent’s brief--merely asserting that petitioner failed to offer any evidence of reasonable_cause for the abatement of section penalties for the tax years and in these circumstances we hold that respondent failed to provide petitioner with adequate notice of the sec_6654 additions to tax accordingly we do not 14respondent also appears to have had difficulty deciphering the record--he implies in his brief that penalties were assessed under sec_6651 and sec_6654 as discussed supra sec_6651 is not relevant in this proceeding sustain respondent’s collection action for the and sec_6654 additions to tax iv the oic sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs generally under the secretary’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 where because the reasonable collection potential of the case exceeds the taxpayer’s liability doubt as to collectibility is not a ground for compromise the secretary may enter into a compromise on the ground of effective tax_administration sec_301_7122-1 proced admin regs before the secretary will enter into a compromise on the ground of effective tax_administration the taxpayer must show among other things that collection in full would cause him economic hardship or if he cannot that compelling public policy or equity considerations justify such a compromise id we do not conduct an independent review of what would be an acceptable oic murphy v commissioner t c pincite citing fowler v commissioner t c memo the extent of our review is to determine whether the appeals officer’s decision to reject the oic actually submitted by the taxpayer was arbitrary capricious or without sound basis in fact or law skrizowski v commissioner tcmemo_2004_229 fowler v commissioner tcmemo_2004_163 petitioner requested her oic based on doubt as to collectibility and effective tax_administration and asserts respondent abused his discretion by failing to give fair consideration to all of the financial information she provided however petitioner does not point to anything in the record to support her assertion that respondent failed to consider any financial information conversely the record is replete with instances in which the appeals officer and the settlement officer made calculations on the basis of documentation petitioner provided moreover both the appeals officer and the settlement officer made additional calculations on the basis of assumptions favorable to petitioner but still concluded that petitioner’s oic should be rejected in the date cover letter petitioner suggests that her pay stub for the period ending date should be used to calculate her gross monthly wages rather than her form_w-2 petitioner supports her argument by stating that she understands that there have been some layoffs at verizon due to the poor economy the settlement officer determined that the form_w-2 provided a better indication of petitioner’s gross monthly income than the partial- year pay stub petitioner’s understanding that there had been layoffs at verizon is insufficient to support a finding that the settlement officer abused his discretion in calculating petitioner’s gross monthly income petitioner offered dollar_figure in compromise of the tax_liability moreover petitioner’s reasonable collection potential was determined to be dollar_figure--well in excess of the tax_liability the dollar_figure oic does not reflect the reasonable collection potential moreover doubt as to collectibility is not grounds for a compromise because the reasonable collection potential exceeds the tax_liability furthermore the settlement officer determined that collection in full would not cause economic hardship that would justify a compromise on the basis of effective tax_administration petitioner argues that she is a single mother living in new york in tough economic times the settlement officer took note of this in the record but after making numerous calculations determined that collection in full would not cause economic hardship he determined that petitioner’s net monthly income was dollar_figure and offered an installment_agreement requiring monthly payments of dollar_figure for five years the settlement officer’s calculations were reasonable accordingly we conclude that respondent did not abuse his discretion in rejecting petitioner’s oic v installment_agreement sec_6159 gives the secretary discretionary authority to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability the commissioner has the discretion to accept or reject any proposed installment_agreement see sec_301_6159-1 proced admin regs we review the commissioner’s rejection of an installment_agreement for abuse_of_discretion see 123_tc_1 aff’d 412_f3d_819 7th cir we do not conduct an independent review of what would be an acceptable collection alternative nor do we substitute our judgment for that of the appeals_office see murphy v commissioner t c pincite mccall v commissioner tcmemo_2009_75 after deciding to reject petitioner’s oic the settlement officer offered an installment_agreement requiring dollar_figure monthly payments for five years he determined that petitioner could make dollar_figure monthly payments because he calculated her net monthly income to be dollar_figure instead of attempting to further negotiate or offer an installment_agreement of her own ms ascher merely left a voice message with the settlement officer demanding the abatement of additions to tax and stating that his expense calculations need to be adjusted for two people she made no further attempt to contact the settlement officer nor did she offer any new information supporting her assertions the settlement officer recalculated petitioner’s income-expense table and asset equity table and again found that his original installment_agreement was appropriate accordingly we conclude that respondent did not abuse his discretion with regard to the proposed installment_agreement vi the determination to conclude the cdp hearing petitioner argues that the settlement officer prematurely closed the cdp hearing by failing to return ms ascher’s date phone message when ms ascher was trying to establish a collection alternative and the abatement of additions to tax we note that there is no requirement that the appeals_office wait a certain amount of time before issuing a notice_of_determination clawson v commissioner tcmemo_2004_106 no abuse_of_discretion where fewer than three months had passed between the taxpayer’s filing a cdp hearing request and an adverse determination by the appeals officer to the contrary the appeals_office shall attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs we again note that ms ascher’s voicemail was not an attempt to establish a collection alternative or the abatement of additions to tax--she merely reiterated assertions included in her date cover letter she did not offer an installment_agreement of her own nor did she make another attempt to contact the settlement officer after leaving a voice message the appeals_office issued the notice_of_determination approximately months after petitioner filed her cdp request--one year longer than the period upheld in clawson in the interim the appeals officer and the settlement officer corresponded with petitioner and considered evidence and arguments she submitted if ms ascher was genuinely trying to negotiate a collection alternative she would not have responded to an offer for an installment_agreement by reiterating prior assertions in a voice message and then waiting for a response accordingly the record does not reflect that respondent issued the notice_of_determination prematurely vii conclusion we conclude that the settlement officer did not abuse his discretion and we sustain respondent’s collection action with regard to the and income_tax liabilities and the sec_6651 and d additions to tax however we do not sustain respondent’s collection action for the and sec_6651 and and sec_6654 additions to tax in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent regarding the income_tax liabilities and sec_6651 and d additions to tax and for petitioner regarding the sec_6651 and and additions to tax
